OMB APPROVAL UNITED STATES OMB Number:3235-0060 SECURITIES AND EXCHANGE COMMISSION Expires: February 28, 2013 Washington, D.C. 20549 Estimated average burden hours per response5.68 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 24, 2010 YaSheng Group (Exact name of registrant as specified in its charter) California 33-0788293 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 805 Veterans Blvd., Suite 228,Redwood City,California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (650) 363-8345 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 5 - Corporate Governance and Management Item 8.01 Other Events On September 24, 2010, the Board adopted a charter for the governance of the Audit Committee of the Board, effective October 1, 2010.The Committee is composed of directors from the Board who are “independent” of management of the Company as provided by applicable law and regulations.Messrs. Zhang Xinmin, Wei Tingwu, and WangAnxue will serve as members of the Audit Committee.Mr. Zhang Xinmin has been appointed as the Chairman of the Audit Committee. On September 24, 2010, the Board adopted a charter for the creation and governance of the Compensation Committee of the Board.The Committee is composed of directors from the Board who are “independent” of management of the Company as provided by applicable law and regulations.Messrs. Yang Baoquan, Liu Darong and WangAnxue will serve as members of the Compensation Committee.Mr. Yang Baoquan, will serve as the Chairman of Compensation. On September 24, 2010, the Board adopted a charter for the governance of the Corporate Governance and Nominating Committee of the Board, effective October 1, 2010.Messrs. Liu Darong, Yang Baoquan and Zhang Xinmin will serve as members of the Nominating and Corporate Governance Committee.Mr.Liu Darong will serve as the Chairman of the Corporate Governance and Nominating Committee. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Charter of the Audit Committee Charter of the Compensation Committee Charter of the Corporate Governance and Nominating Committee SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YaSheng Group Date: October 13, 2010 By: /s/ Changsheng Zhou Name: Changsheng Zhou Title: Chief Executive Officer 2
